DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:…
  wherein the image data correction unit sequentially receives the input image data for each frame, calculates for each row, as a present-frame current value, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, calculates for each row, as an immediately-preceding-frame current value, sum of estimated values of currents supplied from the power supply line to respective succeeding pixel circuits corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, and calculates the voltage drop based on the present-frame current value and the immediately-preceding-frame current value.

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspects of:…
  wherein in the image data correction step, the input image data is input sequentially for each frame, in the current estimation step, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, is calculated for each row as a present-frame current value, and sum of estimated values of currents supplied from the power supply line to respective succeeding pixel circuits corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, is calculated for each row as an immediately-preceding-frame current value, and in the driving data generation step, the voltage drop is calculated based on the present-frame current value and the immediately-preceding-frame current value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/24/2022